NO. 12-03-00126-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


CHOICE HOMES, INC.,§
	APPEAL FROM THE 241ST
APPELLANT


V.§
	JUDICIAL DISTRICT COURT OF

JARROD MORRIS AND
KRISTI MORRIS, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS§
	SMITH COUNTY, TEXAS
SIMILARLY SITUATED,
APPELLEES



MEMORANDUM OPINION ABATING APPEAL
PER CURIAM

 The parties have filed a joint motion in which they request this court to abate the appeal
pending the preparation and execution of a settlement agreement and the approval of the settlement
by the trial court.  The motion to abate the appeal is granted.  Accordingly, this appeal is abated and
hereby removed from the court's active docket.  The appeal may be reinstated upon motion of any
party.  All appellate deadlines are suspended during this abatement.
	The parties will promptly file a motion to dismiss in this court when the settlement has been
memorialized by a signed written agreement and approved by the trial court.  In the alternative, the
parties will promptly notify this court if they fail to finalize the settlement.  If the court receives
neither a motion to dismiss nor notification of the parties' failure to finalize the settlement within
ninety days after the date of this opinion, on its own motion, the court will lift the abatement and the
appeal will proceed.
Opinion delivered August 6, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.
PUBLISH